This cause having been submitted to the Court upon the return of the respondent Circuit Judges of Dade County, Florida, and the Court having considered the suggestion for writ of prohibition, the rule nisi granted thereon and the return of the respondents, and having read and considered the briefs of the parties thereon, the Court is of the opinion that where it is shown by the return in the prohibition proceeding that although it is true that a formal judgment of dismissal in a cause at law was duly and regularly entered at the Winter term, 1932, of the Circuit Court, that nevertheless a motion to vacate same was thereafter made and filed during that same term, but was not ruled on during the Winter term, but was taken up for consideration, ruled on and granted at the following term pursuant to a general order carrying over all undisposed of matters for determination at the Spring term, and thereafter the parties to the cause by written stipulation agreed to a continuance of the cause to the Fall term subsequent, after the court had at the Spring term ruled on and granted the pending motion to vacate the order of dismissal, that the Circuit Court has jurisdiction to proceed to a trial of the reinstated cause and consequently the rule nisi in prohibition should be discharged and proceeding dismissed at relator's cost. It is so ordered. See Opinion by BROWN, J., in case of State, ex rel. Davis, Atty. Gen., v. City of Avon Park, filed December 22, 1933, not yet reported.
Prohibition proceeding dismissed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 19